Determination of respondent Commissioner, dated July 5,1994, finding that petitioner made an unauthorized radio transmission, and ordering that the petitioner forfeit five vacation days, unanimously confirmed, the petition denied, and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by an order of the Supreme Court, New York County [Harold Tompkins, J.], entered April 10, 1995) dismissed, without costs.
Substantial evidence supports the finding that petitioner made an unauthorized radio transmission, since his immediate supervisor, who heard the transmission broadcast over the radio, identified the voice as petitioner’s based upon her supervision of him during three tours of duty each week for approximately five months before the incident, which supervision entailed speaking with petitioner personally in the course of their respective duties (see, Matter of Pell v Board of Educ., 34 NY2d 222, 230-231). The Hearing Officer properly weighed conflicting, expert testimony (supra). We have considered petitioner’s other arguments and find them to be without merit. Concur—Rosenberger, J. P., Wallach, Nardelli, Williams and Tom, JJ.